        Case 3:20-cv-00917-HZ       Document 220   Filed 03/16/21   Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


DON’T SHOOT PORTLAND, a nonprofit                    No. 3:20-cv-00917-HZ
corporation, in its individual capacity;
NICHOLAS J. ROBERTS, in an individual                OPINION & ORDER
capacity and on behalf of themselves and all
others similarly situated; MICHELLE
“MISHA” BELDEN, in an individual capacity
and on behalf of themselves and all others
similarly situated; and ALEXANDRA
JOHNSON, in an individual capacity and on
behalf of themselves and all others similarly
situated,

                     Plaintiffs,
       v.

CITY OF PORTLAND and MULTNOMAH
COUNTY,

                     Defendants.

Jesse Merrithew
Viktoria Safarian
LEVI MERRITHEW HORST PC
610 SW Alder Street, Suite 415
Portland, OR 97205
        Case 3:20-cv-00917-HZ         Document 220       Filed 03/16/21     Page 2 of 7




Juan Chavez
Brittney Plesser
Alexander Meggitt
Franz H. Bruggemeier
OREGON JUSTICE RESOURCE CENTER
PO Box 5248
Portland, OR 97208

Jessica Ashlee Albies
Whitney B. Stark
Maya Rinta
ALBIES & STARK LLC
1 SW Columbia Street, Suite 1850
Portland, OR 97204

       Attorneys for Plaintiffs

J. Scott Moede
Naomi Sheffield
Robert T. Yamachika
PORTLAND CITY ATTORNEY’S OFFICE
1221 SW Fourth Avenue, Room 430
Portland, OR 97204

       Attorneys for Defendant City of Portland

HERNÁNDEZ, District Judge:

       On November 27, 2020, this Court granted Plaintiffs’ Amended Motion for Contempt

and found Defendant City of Portland (“Defendant”) in violation of this Court’s June 26, 2020

Stipulated Additional Temporary Restraining Order (the “Order”). Opinion & Order, ECF 204.

Presently before the Court is the question of the appropriate sanctions for the contempt. The

parties have provided briefing on this issue, and the Court held hearings on January 13 and

February 9, 2021. Joint Resp., ECF 208; Hr’g Mins, ECF 211, 219; Pls. Resp., ECF 217; Def.

Resp., ECF 216. The Court finds that coercive sanctions are appropriate in this case.

///

///




2 – OPINION & ORDER
         Case 3:20-cv-00917-HZ          Document 220        Filed 03/16/21     Page 3 of 7




                                           STANDARDS

       The court has the inherent power to enforce compliance with its orders, but its authority

to punish contempt is defined by federal statute:

       A court of the United States shall have power to punish by fine or imprisonment,
       or both, at its discretion, such contempt of its authority, and none other, as—

               (1) Misbehavior of any person in its presence or so near thereto as to
                   obstruct the administration of justice;

               (2) Misbehavior of any of its officers in their official transactions;

               (3) Disobedience or resistance to its lawful writ, process, order, rule,
                   decree, or command.

18 U.S.C. § 401. Section 401 applies to both civil and criminal contempt. United States v.

Powers, 629 F.2d 619, 624 (9th Cir. 1980). Section 401 “contains no limitation on the power of

the district court to impose fine or imprisonment for a violation.” Id. The trial court’s decision is

“reviewed for an abuse of discretion in setting punishment.” Id.

       Whether a contempt is civil or criminal depends on the “character and purpose” of the

sanction. Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d 770, 778 (9th Cir. 1983). The

question is: “what does the court primarily seek to accomplish by imposing [the sanction]?” Id.

(alteration in original) (quoting Shillitani v. United States, 384 U.S. 364, 369 (1966)). Criminal

contempt is intended to punish past defiance of the court’s authority and vindicate the court. Id.

Civil contempt is designed to compel obedience or compensate the contemnor’s adversary for

their injuries. Id. Contempt is “plainly civil in nature when the sanction imposed is wholly

remedial, serves only the purpose of the complainant, and is not intended as a deterrent to

offenses against the public.” Id.

///

///



3 – OPINION & ORDER
         Case 3:20-cv-00917-HZ          Document 220        Filed 03/16/21     Page 4 of 7




                                           DISCUSSION

       The parties have agreed to Defendant’s proposed sanctions, which include a training for

Portland Police Bureau (“PPB”) Rapid Response Team (“RRT”) grenadiers and supervisors,

removal of Officer Brent Taylor from crowd control events pending an internal investigation,

circulation of the Court’s orders to all PPB officers, and a training for all PPB officers by the end

of this year. Joint Resp. 3. The parties disagree, however, as to the additional sanctions proposed

by Plaintiffs and this Court. Defendant objects to the proposed sanctions, primarily arguing that

they are punitive—and not coercive—because they do not provide Defendant with an

opportunity to purge itself of the contempt and avoid the sanction. Def. Resp. 2–3.

       The “character and purpose” of a sanction determines whether it is criminal or civil. Int’l

Union, UMWA v. Bagwell, 512 U.S. 821, 827 (1994). “The purpose of civil contempt is coercive

or compensatory[.]” Koninklijke Philips Elecs. N.V. v. KXD Tech., Inc., 539 F.3d 1039, 1042

(9th Cir. 2008). The Ninth Circuit has held that “[t]he ability to purge is perhaps the most

definitive characteristic of coercive civil contempt.” Shell Offshore Inc. v. Greenpeace, Inc., 815

F.3d 623, 629 (9th Cir. 2016); see also Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 518

(9th Cir. 1992) (modifying the district court’s order so that the sanction was in effect only “until

[the contemnor] . . . demonstrate[d] to the satisfaction of the court that they are able to and will

comply with the provisions of the June 1987 Order.”); Lance v. Plummer, 353 F.2d 585, 591–92

(5th Cir. 1965) (noting “civil contempt proceedings must always give the alleged contemnor the

opportunity to bring himself into compliance” and modifying the district court’s order to provide

that the sanction would last only until the contemnor “satisfi[ed] the trial court that he was no

longer in violation of the injunctive order and that he would in good faith thereafter comply with

the terms of the order”).




4 – OPINION & ORDER
           Case 3:20-cv-00917-HZ        Document 220        Filed 03/16/21     Page 5 of 7




         After reviewing the briefing from the parties, the Court declines to order the additional

sanctions proposed by Plaintiffs and discussed with the parties at the hearings. Because the

proposed sanctions do not provide Defendant with an opportunity to purge the contempt, the

proposed sanctions are not appropriate civil contempt sanctions. See Black Lives Matter Seattle-

King County v. City of Seattle, 2:20-cv-00887-RAJ, 2021 WL 289334, at *6 (W.D. Wash. Jan.

28, 2021) (denying the plaintiff’s proposed sanctions “because they lack a purge condition, the

most definitive characteristic of coercive sanctions”). Absent such a condition, these sanctions

are not coercive under the law of this circuit. See U.S. v. Ayers, 166 F.3d 991, 997 (9th Cir.

1999) (“Civil contempt sanctions . . . are only appropriate where the contemnor is able to purge

the contempt by his own affirmative act and ‘carries the keys of his prison in his own pocket.’”).

         The Court finds, however, that the following coercive sanctions are necessary to obtain

compliance with the Court’s Order:

         1. All RRT grenadiers and supervisors will receive nine hours of training. At the
            training, representatives of the City Attorney’s Office will review with the RRT
            grenadiers and supervisors the limitations on their use of force at protests. This
            review will include a review of the Court’s finding of civil contempt and video
            evidence of the incidents discussed therein, and a review of the requirements of the
            Court’s Order and PPB Directive 1010.1 All RRT grenadiers will receive training
            every six months.

         2. The Internal Affairs Division of PPB or Internal Police Review in the Office of the
            Auditor shall investigate the allegations of misconduct by Officer Brent Taylor from
            June 30, 2020. Pending the resolution of the investigation, PPB will remove Officer
            Taylor from policing crowd management/crowd control events.

         3. PPB shall recirculate, through the learning management system, copies of the Court’s
            Order and require that all PPB members certify that they have read and understand
            each. Members will be invited to ask the City Attorney’s Office any questions
            regarding these documents.

         4. The City will ensure that all sworn PPB members complete a three-hour training
            regarding the use of force at protests by December 31, 2021. The training will include


1
    This training was completed on December 4, 2020. Joint Resp. 3.


5 – OPINION & ORDER
         Case 3:20-cv-00917-HZ         Document 220       Filed 03/16/21     Page 6 of 7




           video, examples, and scenarios from protests this summer in Portland and around the
           country to assist officers in understanding how to apply Directive 1010, including
           consideration of the terms passive resistance, physical resistance, and active
           aggression.

       5. No RRT grenadier shall use an FN303 or 40MM less-lethal launcher in connection
          with crowd control unless and until Defendant certifies to the Court the following:2

           A. They have demonstrated an understanding of the Court’s Temporary Restraining
              Orders and findings of contempt in this case, including the ability to recognize
              and articulate a threat without speculating and before utilizing less-lethal force.

           B. They have knowledge about how many consecutive days a grenadier should be
              engaged in civil unrest as a grenadier before needing a break and can articulate
              such based on best evidence.

           C. They are aware of their responsibility under the City of Portland’s rules to
              promptly prepare a report when they have discharged their weapon.

       The provisions of this Order applicable to RRT grenadiers will not take effect until ten

days after entry of this Order. These sanctions shall remain in effect until Defendant

demonstrates to the satisfaction of the Court that it will comply with the Court’s Order. See

Whittaker, 953 F.2d at 518.

///

///

///

///

///

///

///

///



2
 Certification can be accomplished by way of declaration or affidavit from the City Attorney’s
Office.


6 – OPINION & ORDER
         Case 3:20-cv-00917-HZ         Document 220       Filed 03/16/21      Page 7 of 7




                                         CONCLUSION

       Having previously found Defendant City of Portland in contempt, see Opinion & Order

[204], the Court orders the above-described sanctions to obtain compliance with the Court’s June

26, 2020 Stipulated Temporary Restraining Order [43]. The provisions of the Order applicable to

RRT grenadiers will not take effect until ten days after entry of this Order. These sanctions shall

remain in effect until Defendant City of Portland demonstrates to the Court that it will comply

with the Court’s Order.

       IT IS SO ORDERED.

               March 16, 2021
       DATED:_______________________.




                                                     ______________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




7 – OPINION & ORDER
